Exhibit 10.1

COMPROMISE SETTLEMENT AGREEMENT

This Compromise Settlement Agreement (this “Agreement”) is executed on one hand
by Compass Bank (“Trustee”), in its capacity as Trustee of the San Juan Basin
Royalty Trust (the “Trust”) and on the other hand by Burlington Resources Oil &
Gas Company LP (“Burlington Resources”) and its general partner, BROG GP LLC
(“BROG”) (Burlington Resources and BROG are jointly referred to herein as
“Burlington”), effective as of January 1, 2017 (the “Effective Date”). The Trust
and Burlington are sometimes referred to collectively as the “Parties” and
individually as a “Party.”

 

I. Burlington Releasees.

The releasees who shall benefit from the promises, covenants, representations,
and warranties made by the Trust are as follows:

 

  A. Burlington;

 

  B. all agents, employees, members, managers, shareholders, directors,
officers, fiduciaries, attorneys, auditors or other representatives of
Burlington; and

 

  C. all current or former subsidiaries, parents, or affiliated entities of
Burlington and all successors or assigns of Burlington, whether or not they have
conducted, been requested to conduct, or had any activity or dealings associated
with the Trust, including, without limitation, ConocoPhillips Company.

As used in this Agreement, “Burlington Releasees” shall be construed as broadly
as possible to include all of the foregoing individuals or entities named or
described in this Section.

 

II. Trust Releasees.

The releasees who shall benefit from the promises, covenants, representations,
and warranties made by Burlington are as follows:

 

  A. The Trust;

 

  B. The Trustee;

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 1



--------------------------------------------------------------------------------

  C. all agents, employees, members, managers, shareholders, unit holders,
directors, officers, fiduciaries, attorneys, auditors or other representatives
of the Trust and the Trustee; and

 

  D. all subsidiary, parent or affiliated entities of the Trust or the Trustee
and all successors or assigns of the Trust or the Trustee, whether or not they
have conducted, been requested to conduct, or had any activity or dealings
associated with Burlington.

As used in this Agreement, “Trust Releasees” shall be construed as broadly as
possible to include all of the foregoing individuals or entities named or
described in this Section.

 

III. Recitals.

A. The Trustee is the successor trustee of the Trust under the Net Overriding
Royalty Conveyance dated effective November 1, 1980, from Southland Royalty
Company to the original trustee, The Fort Worth National Bank (the
“Conveyance”).

B. On or about September 4, 1996, Bank One, Texas, N.A., which was then acting
as the trustee of the Trust, entered into a Settlement Agreement with Burlington
Resources Oil & Gas Company, successor to Southland Royalty Company, for
purposes of resolving pending litigation and disputes related to the Conveyance
(the “1996 Settlement Agreement”). The 1996 Settlement Agreement settled the
then-pending disputes related to the Conveyance.

C. Burlington was a successor to Southland Royalty Company’s rights under the
Conveyance; as such, it was responsible for the calculation and payment of the
net overriding royalty interest (the “Royalty”) conveyed to the Trust under the
Conveyance when the 1996 Settlement Agreement was entered and continuously
thereafter through December 31, 2016.

D. In or around October 2004, the Trust and Burlington agreed to arbitrate
several disputes related to the calculation and payment of Royalty. Following an
evidentiary hearing, the arbitrator entered an Arbitration Award on or about
October 11, 2005 (the “2005 Arbitration Award”).

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 2



--------------------------------------------------------------------------------

E. Following the entry of the 2005 Arbitration Award, in accordance with its
rights under the Conveyance and the 1996 Settlement Agreement, the Trust engaged
auditors who performed yearly audits and submitted audit exceptions related to
Burlington’s calculation and payment of Royalty. Disputes arose between the
Trust and Burlington regarding certain of the audit exceptions and the manner in
which Burlington calculated and paid the Royalty.

F. As a result of the aforementioned disputes, the Trustee filed suit on
July 31, 2014, against Burlington in the 1st Judicial District Court, Santa Fe
County, New Mexico, styled Compass Bank, in its Capacity as Trustee of the San
Juan Basin Royalty Trust v. Burlington Resources Oil & Gas Company LP and BROG
GP LLC, No. D-101-CV-2014-01765 (the “Lawsuit”).

G. The claims in the Lawsuit included disputed and/or unresolved audit
exceptions filed by the Trust for the audit years January 1, 2007 through
December 31, 2012.

H. As the Lawsuit progressed, and settlement negotiations ensued, the Trust also
asserted audit exceptions each year from January 1, 2013 through December 31,
2016, some of which Burlington also disputed (collectively, the Trust’s audit
exceptions from January 1, 2007 through December 31, 2016 are referred to as the
“Audit Exceptions”).

I. In 2017, Burlington notified the Trust that the Office of Natural Resource
Revenue (“ONRR”) had threatened or asserted claims against Burlington alleging
that Burlington had underpaid royalties on gas production from certain federal
leases based on the ONRR’s interpretation of regulatory rules. The ONRR audited
several company-owned and third-party systems and plants in New Mexico and
ordered Burlington and/or ConocoPhillips

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 3



--------------------------------------------------------------------------------

Company to pay additional royalties for production going back to 2002,
specifically including ONRR Order Nos. 07-00011.001 (Global Compression),
08-00836.003 (Manzanaras/Milagro), 08-00836.004 (Kutz/Lybrook), 08-00836.005
(San Juan Gas Plant), 08836.006 (Ignacio), 378 (Order to Report #378 (Data
Mining – Federal Properties)), and 414 (Order to Report #414 (Data Mining –
Indian Properties)) (the “ONRR Disputes”). Burlington disputes the ONRR’s
claims,1 but contends that the Trust would be responsible under the Conveyance
to contribute or reimburse Burlington for the Trust’s proportionate share of any
payment of additional royalties allegedly due on production from January 2002
through December 2016 in connection with the ONRR Disputes, including any
payment made in accordance with any potential future judgment, settlement or
other disposition of the ONRR Disputes.

J. Burlington at all times contested, disputed and denied the Trust’s
allegations and claims in the Lawsuit and the Audit Exceptions.

K. The Trust similarly contested, disputed and denied that Burlington would be
entitled to recoup from the Trust a portion of any additional royalties paid on
production from January 2002 through December 2016 as the result of any
potential future judgment, settlement or disposition of the ONRR Disputes.

L. Effective as of January 1, 2017, Burlington sold and conveyed its San Juan
Basin assets, including but not limited to all of its interests covered by the
Conveyance, to Hilcorp San Juan, L.P. (“Hilcorp”). The asset sale to Hilcorp
closed on or about July 31, 2017. Under the terms of the asset sale, Burlington
retained liability, if any, for the ONRR Disputes arising from or involving
royalty payments prior to January 1, 2017. Hilcorp acquired liability, if any,
for the ONRR Disputes arising or involving royalty payments on or after
January 1, 2017.

 

1  For example, in addition to regulatory contests, ConocoPhillips Company has
filed Case No. 16-cv-486 MCA/SCY, styled ConocoPhillips Company v. Sarah Roffey
Jewell, Secretary of the Interior, et al., in a New Mexico federal court
challenging the ONRR’s San Juan Global Compression Order.

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 4



--------------------------------------------------------------------------------

M. The Conveyance allows Burlington to accrue money for oil and gas property
taxes, capital expenses and lease operating expenses. The Trust, through its
auditors, requested that Burlington issue a gross credit in the amount of
$1,000,000 based on a reversal of the amounts accrued for capital expenses. That
request has been granted and the credit was issued to the Trust. A similar
request related to accruals for lease operating expenses was denied, and the
Trust has agreed to release and withdraw that request. With respect to oil and
gas property tax accruals (which totaled at least $154,786.47 as of the July
2017 “Quarterly Pre Trust Royalty Information” report provided by Burlington),
Burlington has transferred the credit to Hilcorp.

N. As a result of thorough discussions and negotiations, and in order to avoid
the uncertainty, time, and expense of continued litigation, the Parties
determined it is in their best interests to resolve the Lawsuit and all other
claims and disputes between them through December 31, 2016, including but not
limited to any and all claims and disputes related to or arising out of the
Conveyance, the 1996 Settlement Agreement, the 2005 Arbitration Award, the
Lawsuit, the Audit Exceptions and the ONRR Disputes, on the terms and conditions
set forth in this Agreement. Furthermore, taking into consideration Burlington’s
asset sale to Hilcorp, the Parties determined that it was in their respective
best interests to completely sever their relationship and resolve all issues
between them prior to January 1, 2017, which is the intent of this Agreement.

O. The San Juan Basin Amended and Restated Royalty Trust Indenture effective as
of December 12, 2007 (the “Amended and Restated Indenture”), expressly
authorizes the Trustee, among other things, to take such action as in its
judgment is necessary or advisable best

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 5



--------------------------------------------------------------------------------

to achieve the purposes of the Trust, including the authority to settle disputes
with respect to the terms of the Conveyance, and to prosecute and settle any
claims of or against the Trust and to waive or release rights of any kind upon
any evidence by it deemed sufficient. After consulting with counsel and
thoroughly evaluating and assessing the evidence, costs and risks associated
with the Audit Disputes, the Lawsuit and the ONRR Disputes, the Trustee has
determined it is in the best interests of the Trust to compromise and settle
those disputes by entering into this Agreement pursuant to the authority granted
it under the Amended and Restated Indenture.

 

IV. Settlement Provisions.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, undertakings and releases set forth in this
Agreement, which the Parties acknowledge constitute good and valuable
consideration, the Parties agree as follows:

 

  A. Additional Consideration.

 

  1. Settlement Payment. No later than ten (10) business days after the
dismissal of the Lawsuit as set forth below, Burlington shall pay or cause to be
paid to the Trust the sum of SEVEN MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($7,500,000.000) (the “Settlement Payment”). The Settlement Payment
shall be delivered to the Trust by wire transfer according to the following
instructions:

Compass Bank

15 South 20th Street

Birmingham, AL 35233

Phone (713) 831-5878

ABA #062001186

Account #070-3040-1

FFC: A/C #1604 n/o San Juan Basin Royalty Trust

Attn: Wealth Management Group—Josh Peterson

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 6



--------------------------------------------------------------------------------

  2. Dismissal of the Lawsuit. No later than three (3) business days following
its receipt of a fully-executed copy of this Agreement, the Trustee will file an
agreed motion to dismiss the Lawsuit with prejudice along with a proposed agreed
order of dismissal with prejudice in substantially the same forms as those
attached hereto as Exhibits A and B.

 

  3.

Release of Burlington Releasees. The Trust and the Trustee completely release
and forever discharge each and all of the Burlington Releasees from any and all
past or present claims, rights, damages, costs, benefits, expenses, interest,
attorney fees, and compensation of any nature whatsoever, whether known or
unknown, whether asserted or unasserted, whether based upon tort, contract,
statute, common law, or any other theory or basis of recovery, and whether for
compensatory, statutory, or exemplary damages or for equitable relief, which
existed or may have existed prior to January 1, 2017, or which the Trust or the
Trustee held, may have held or may in the future hold arising out of or related
to any acts, events or omissions occurring prior to January 1, 2017, including
but not limited to any such claims, damages or causes of action in any way
related to or arising out of the Conveyance, the 1996 Settlement Agreement, the
2005 Arbitration Award, the Lawsuit, the Audit Exceptions, the calculation and
payment of Royalty on production prior to January 1, 2017, and the ONRR
Disputes, SAVE AND EXCEPT for the obligations created or preserved by this
Agreement. This is intended to be and shall be construed as a general release
providing the Burlington

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 7



--------------------------------------------------------------------------------

  Releasees the greatest protection allowable under the law as to the released
claims and, as such, is intended to apply to all claims accruing before or after
January 1, 2017 relating to production prior to January 1, 2017 or Royalty on
such production, regardless of whether they are known or unknown as of the
Effective Date. Notwithstanding the foregoing, it is expressly understood and
agreed that the Trust and Trustee are not waiving or releasing, and expressly
retain the right to assert, any audit exception related to production on or
after January 1, 2017, and Royalty associated with such production, including
any such exception based upon the same arguments or positions previously
asserted in the Audit Exceptions. All such arguments and positions are fully
preserved and retained for any future audit exceptions that may be asserted for
audit years beginning January 1, 2017. By way of example, but not by limitation,
the Trust and Trustee are retaining all arguments and reserve the right to
assert future audit exceptions relating to recurring issues at issue in the
Lawsuit such as charges for salt water disposal, planners and schedulers,
production optimizers, 24/7 control room operators, and HSE personnel and
training. Furthermore, notwithstanding Section I. above and Section IV.J. below,
there shall be no prior period adjustments (credits or debits) to Royalty or
other payments due to or from the Trust related to production, expenses, costs,
assessments or claims made by others that relate to production prior to
January 1, 2017, or anything that occurred, whether known or not, prior to
January 1, 2017.

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 8



--------------------------------------------------------------------------------

  4.

Release of Trust Releasees. Burlington, for itself and its subsidiary, parent,
or affiliated entities (including but not limited to ConocoPhillips) completely
releases and forever discharges each and all of the Trust Releasees from any and
all past or present claims, rights, damages, costs, benefits, expenses,
interest, attorney fees, and compensation of any nature whatsoever, whether
known or unknown, whether asserted or unasserted, whether based upon tort,
contract, statute, common law, or any other theory or basis of recovery, and
whether for compensatory, statutory, or exemplary damages or for equitable
relief, which existed or may have existed prior to January 1, 2017, or which
Burlington held, may have held or may in the future hold arising out of or
related to any acts, events or omissions occurring prior to January 1, 2017,
including but not limited to any such claims, damages or causes of action in any
way related to or arising out of the Conveyance, the 1996 Settlement Agreement,
the 2005 Arbitration Award, the Lawsuit, the Audit Exceptions, the calculation
and payment of Royalty on production prior to January 1, 2017, and the ONRR
Disputes, SAVE AND EXCEPT for the obligations created or preserved by this
Agreement. This is intended to be and shall be construed as a general release
providing the Trust Releasees the greatest protection allowable under the law as
to the released claims and, as such, is intended to apply to all claims accruing
before or after January 1, 2017 relating to production prior to January 1, 2017
or Royalty on such production, regardless of whether they are known or unknown
as of the

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 9



--------------------------------------------------------------------------------

  Effective Date. It is expressly understood and agreed that (a) this release is
intended to and does hereby release the Trust from any future liability to
contribute to the payment of any settlement, judgment, order or other resolution
of the ONRR Disputes for time periods prior to January 1, 2017, and
(b) Burlington and its successors or assigns (expressly excluding Hilcorp), if
any, are assuming any and all liability to pay the Trust’s proportionate share
of any eventual resolution by settlement, judgment or otherwise of the ONRR
Disputes related to royalty payments or production prior to January 1, 2017.

 

  5. Limited Indemnity for the ONRR Disputes. Burlington agrees to INDEMNIFY AND
DEFEND the Trust Releasees from and against any and all claims, demands,
obligations or causes of action made by Hilcorp, any successor or assign of
Burlington or Hilcorp, or anyone claiming by, through or under Burlington or
ConocoPhillips Company, related to the pre-January 1, 2017, ONRR Disputes
released herein, together with any costs, expenses or attorney fees incurred as
a result.

 

  6. Representations and Warranties by Burlington. Burlington represents and
warrants that it has retained all rights and obligations to the ONNR Disputes
related to production that occurred prior to January 1, 2017, such that
Burlington’s successors and assigns cannot seek reimbursement or offset from the
Trust for payments related to the ONNR Disputes. Burlington further represents
and warrants that all monies it has accrued for oil and gas property taxes at
any time prior to the Effective Date of this Agreement have been transferred to
Hilcorp.

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 10



--------------------------------------------------------------------------------

  7. No Modification of Prior Agreements. Nothing in this Agreement is intended
to or does in any way alter, modify or amend the Conveyance, 1996 Settlement
Agreement or the precedential effect, if any, of the 2005 Arbitration Award.

B. Warranty on Capacity. Each Party represents and warrants that the individual
signing this Agreement on its behalf has the full legal capacity and authority
to make the promises, covenants, representations, and warranties contained
herein. The Parties further represent and warrant that they have not sold,
assigned, transferred, conveyed, or otherwise disposed of any of the claims,
demands, obligations, or causes of action released in this Agreement.

C. Severability. Should a court of competent jurisdiction hold that any
provision of this Agreement is unenforceable, the remaining provisions shall
remain enforceable. The Parties shall renegotiate in good faith the failed
provision so as to effectuate the purpose of and to conform to the law regarding
such provision.

D. Controlling Law. This Agreement shall be construed, interpreted, and enforced
in accordance with New Mexico law without reference to choice-of-law rules.

E. Integration. This Agreement is fully integrated, represents the entire
understanding of the Parties, and supersedes all prior oral, written and/or
electronic discussions, negotiations, and agreements concerning the subject
matter of this Agreement. There are no other agreements, representations,
promises, or negotiations that have not been expressly embodied herein with
respect to the subject matter hereof. The recitals of this Agreement are
material and contractual.

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 11



--------------------------------------------------------------------------------

F. Amendment. This Agreement may be amended or modified only by a writing
executed by each Party to be charged with the amendment.

G. No Admissions. This Agreement is entered into for the purpose of buying peace
and settling disputed claims. By entering into this Agreement, no Party
acknowledges liability. All such liability is expressly denied.

H. Legal Advice. Each Party acknowledges and represents that it received
independent legal advice and has not relied upon any representation of any other
Party or any other Party’s agents, employees, representatives, or counsel on any
subject contained in this Agreement or otherwise, other than as expressly set
forth in this Agreement.

I. Captions. The section titles appearing in this Agreement are for convenience
only and shall not by themselves determine the construction of this Agreement.

J. No Third Party Beneficiaries. This Agreement only affects matters/disputes
between the Parties, and is in no way intended by the Parties to benefit or
otherwise affect any third person or entity.

K. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. Any signature to this Agreement delivered by facsimile
or e-mail shall be deemed original for all purposes.

L. Drafting. This Agreement was drafted by the Parties and their counsel and
shall not be construed against any Party or group of Parties as the drafter.

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 12



--------------------------------------------------------------------------------

M. Terms in Context. Terms stated in the masculine, feminine, or neuter gender
shall include the others, and singular and plural terms shall include the other,
as the context requires in order to effectuate the full purposes of this
Agreement.

N. Notice. Any notice to a Party sent under this Agreement shall be deemed
delivered to that Party if sent to that Party’s address as identified below
(unless that Party or any assignee of that Party provides written notice of
another address) by e-mail and one or both of the following means: certified
mail, return receipt requested; or courier-receipted hand delivery.

If to the Trust:

Compass Bank, Trustee for the San Juan Basin Royalty Trust

2200 Post Oak Blvd., Floor 18

Houston, Texas 77056

ATTN: Josh Peterson, Senior Trust Officer

Email: josh.peterson@bbva.com

and

Timothy D. Howell

Email: thowell@mph-law.com

Moses, Palmer & Howell, L.L.P.

309 W. 7th Street, Suite 815

Fort Worth, Texas 76102

If to Burlington:

Burlington Resources Oil & Gas Company LP

935 N. Eldridge Pkwy

Houston, TX 77079

ATTN: General Counsel’s Office

Email: Reagan.kott@conocophillips.com

and

Michael Campbell

Campbell Trial Law LLC

150 E. Barcelona

Santa Fe, New Mexico 87505

Email: mcampbell@campbelltriallaw.com

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 13



--------------------------------------------------------------------------------

EACH PARTY REPRESENTS THAT IT HAS CAREFULLY READ THIS AGREEMENT; THAT THIS
AGREEMENT HAS BEEN FULLY EXPLAINED TO IT BY COUNSEL OF ITS CHOICE; THAT IT FULLY
UNDERSTANDS THE FINAL AND BINDING EFFECT OF THIS AGREEMENT; THAT THE ONLY
PROMISES MADE TO IT TO SIGN THIS AGREEMENT ARE THOSE STATED ABOVE; AND THAT IT
IS SIGNING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR INFLUENCE BY AN
OPPOSING PARTY OR AN OPPOSING PARTY’S ATTORNEY.

EXECUTED on the date(s) written below to be effective as of the Effective Date.

 

COMPASS BANK, in its capacity as Trustee

for the San Juan Basin Royalty Trust

By:   /s/ Joshua R. Peterson Name:   Joshua R. Peterson Title:   Vice President
Date:   September 13, 2017 BURLINGTON RESOURCES OIL & GAS COMPANY LP by BROG, GP
LLC, its general partner By:   /s/ J.E. Carlton Name:   J.E. Carlton Title:  
Vice President Date:   September 11, 2017

 

 

COMPROMISE SETTLEMENT AGREEMENT – PAGE 14



--------------------------------------------------------------------------------

EXHIBIT A

STATE OF NEW MEXICO

COUNTY OF SANTA FE

1ST JUDICIAL DISTRICT COURT

COMPASS BANK, in its capacity as

Trustee of the San Juan Basin Royalty Trust,

Plaintiff,

No. D-101-CV-2014-01765

v.

BURLINGTON RESOURCES

OIL & GAS COMPANY LP and

BROG GP LLC,

Defendants.

AGREED MOTION TO DISMISS WITH PREJUDICE

Plaintiff Compass Bank, in its capacity as Trustee of the San Juan Basin Royalty
Trust (“Plaintiff”) and defendants Burlington Resources Oil & Gas Company LP and
BROG GP LLC (“Defendants”) hereby move to dismiss this lawsuit with prejudice,
and in support show the Court as follows:

Plaintiff and Defendants represent that all matters of fact and things in
controversy between them in this lawsuit have been fully and finally resolved.
Plaintiff further represents to the Court that it no longer wishes to prosecute
its claims against Defendants. Accordingly, the parties request the Court to
enter an order of dismissal with prejudice in this matter, with taxable costs to
be paid by the party incurring the same.

WHEREFORE, PREMISES CONSIDERED, Plaintiff and Defendants request the Court to
enter an order dismissing this cause, and any claims that could have been
asserted herein, with prejudice.

 

 

AGREED MOTION TO DISMISS WITH PREJUDICE—PAGE 1



--------------------------------------------------------------------------------

Respectfully submitted, /s/ Timothy D. Howell Shayne D. Moses, admitted pro hac
vice Texas State Bar No. 14578980 Timothy D. Howell, admitted pro hac vice Texas
State Bar No. 24002315 MOSES, PALMER & HOWELL, L.L.P. 309 W. 7th Street, Suite
815 Fort Worth, Texas 76102 (817) 255-9100 smoses@mph-law.com
thowell@mph-law.com and John B. Pound JOHN B. POUND LLC 505 Don Gaspar Santa Fe,
NM 87505 (505) 983-8060 jbpsfnm@gmail.com Attorneys for Plaintiff and CAMPBELL
TRIAL LAW LLC /s/ Michael Campbell Michael Campbell 110 N. Guadalupe, Suite 6
Santa Fe, NM 87505 mcampbell@campbelltriallaw.com (505) 819-1698 and Kristina
Martinez COBERLY & MARTINEZ, LLLP 1322 Paseo de Peralta Santa Fe, NM 87501
kristina@coberlymartinez.com (505) 989-1029 Attorneys for Defendants

 

 

AGREED MOTION TO DISMISS WITH PREJUDICE—PAGE 2



--------------------------------------------------------------------------------

CERTIFICATE OF SERVICE

This is to certify that on the              day of August, 2017, a true and
correct copy of the foregoing document has been sent by email to the following
counsel of record for Defendants:

Michael Campbell

CAMPBELL TRIAL LAW, LLC

110 N. Guadalupe, Suite 6

Santa Fe, New Mexico 87505

mcampbell@campbelltriallaw.com

Kristina Martinez

COBERLY & MARTINEZ LLP

1322 Paseo de Peralta

Santa Fe, New Mexico 87501

kristina@coberlymartinez.com

 

/s/ Timothy D. Howell Timothy D. Howell

 

 

AGREED MOTION TO DISMISS WITH PREJUDICE—PAGE 3



--------------------------------------------------------------------------------

EXHIBIT B

STATE OF NEW MEXICO

COUNTY OF SANTA FE

1ST JUDICIAL DISTRICT COURT

COMPASS BANK, in its capacity as

Trustee of the San Juan Basin Royalty Trust,

Plaintiff,

No. D-101-CV-2014-01765

v.

BURLINGTON RESOURCES

OIL & GAS COMPANY LP and

BROG GP LLC,

Defendants.

AGREED ORDER OF DISMISSAL WITH PREJUDICE

On this day came on to be heard the Agreed Motion to Dismiss With Prejudice of
plaintiff Compass Bank, in its capacity as Trustee of the San Juan Basin Royalty
Trust (“Plaintiff”) and defendants Burlington Resources Oil & Gas Company LP and
BROG GP LLC (“Defendants”). Plaintiff and Defendants announced that their
differences have been resolved and requested that this cause of action be
dismissed with prejudice to the re-filing of same. The Court finds that all
matters in dispute herein between Plaintiff and Defendants have been fully and
finally resolved, and thus finds that the motion to dismiss should be granted in
all respects.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this cause be and the same is
hereby DISMISSED WITH PREJUDICE.

IT IS FURTHER ORDERED that all taxable costs are to be paid by the party
incurring same.

SIGNED this              day of                                          
                   , 2017.

 

 

 

Honorable Sarah Singleton Presiding Judge (Pro Tem)

 

 

AGREED ORDER OF DISMISSAL WITH PREJUDICE—PAGE 1



--------------------------------------------------------------------------------

AGREED AS TO FORM: /s/ Timothy D. Howell Shayne D. Moses, admitted pro hac vice
Texas State Bar No. 14578980 Timothy D. Howell, admitted pro hac vice Texas
State Bar No. 24002315 Moses, Palmer & Howell, L.L.P. 309 W. 7th Street, Suite
815 Fort Worth, Texas 76102 (817) 255-9100 smoses@mph-law.com
thowell@mph-law.com and John B. Pound John B. Pound LLC 505 Don Gaspar Santa Fe,
NM 87505 (505) 983-8060 jbpsfnm@gmail.com Attorneys for Plaintiff and Campbell
Trial Law LLC /s/ Michael Campbell Michael Campbell 110 N. Guadalupe, Suite 6
Santa Fe, NM 87505 mcampbell@campbelltriallaw.com (505) 819-1698 and Kristina
Martinez COBERLY & MARTINEZ, LLLP 1322 Paseo de Peralta Santa Fe, NM 87501
kristina@coberlymartinez.com (505) 989-1029 Attorneys for Defendants

 

 

AGREED ORDER OF DISMISSAL WITH PREJUDICE—PAGE 2



--------------------------------------------------------------------------------

PARTIES ENTITLED TO NOTICE

JOHN B. POUND

505 Don Gaspar

Santa Fe, New Mexico 87505

(505) 983-8060

Fax: (505) 986-1028

jbpsfnm@gmail.com

and

Shayne D. Moses, Esq.

Timothy D. Howell, Esq.

MOSES, PALMER & HOWELL, L.L.P.

309 W. 7th Street, Suite 815

Fort Worth, TX 76102

(817) 255-9100

Fax: (817) 255-9199

smoses@mph-law.com

thowell@mph-law.com

ATTORNEYS FOR PLAINTIFF,

COMPASS BANK, IN ITS CAPACITY AS TRUSTEE

OF THE SAN JUAN BASIN ROYALTY TRUST

Michael Campbell

CAMPBELL TRIAL LAW, LLC

110 N. Guadalupe, Suite 6

Santa Fe, New Mexico 87505

mcampbell@campbelltriallaw.com

and

Kristina Martinez

COBERLY & MARTINEZ, LLLP

1322 Paseo de Peralta

Santa Fe, NM 87501

kristina@coberlymartinez.com

ATTORNEYS FOR DEFENDANTS,

BURLINGTON RESOURCES OIL & GAS and

BROG GP LLC

 

 

AGREED ORDER OF DISMISSAL WITH PREJUDICE—PAGE 3